Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 1 of 52



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

                                     CASE NO. 9:16-cv-81871-KAM
   LAN LI, et al.,

           Plaintiffs,

   v.

   JOSEPH WALSH, et al.,

         Defendants.
   _____________________________/

        DEFENDANT JOSEPH WALSH’S ANSWER AND AFFIRMATIVE DEFENSES TO
                         THIRD AMENDED COMPLAINT

           Defendant, JOSEPH WALSH (“WALSH”), through counsel, files his Answer and

   Affirmative Defenses to the Plaintiffs’ Amended Complaint Seeking Damages and Injunctive

   Relief (the “Amended Complaint”) [DE 181] and states:

                                           INTRODUCTION

           1.        Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

           2.        Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

           3.        Denied.

           4.        Denied.

           5.        Denied.

           6.        Denied.

           7.        Denied.

           8.        Denied.

           9.        Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

           10.       Denied.



                                               Page 1 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 2 of 52



          11.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          12.     Denied.

          13.     Defendant admits that Plaintiffs claim to be victims and that Plaintiffs are seeking

   the relief referenced in paragraph 13. All other allegations contained in paragraph 12 are denied.

          14.     Denied.

          15.     Denied.

          16.     Admitted that Plaintiffs’ purchases of limited partnership units in Palm House

   Hotel, LLLP have not been returned by WALSH; without knowledge as to all other Defendants.

   All other allegations contained in paragraph 16 are denied.

          17.     Denied.

          18.     Denied as to WALSH, without knowledge as to other Defendants, therefore denied.

          19.     Denied as to WALSH, without knowledge as to other Defendants, therefore denied.

          20.     Denied.

          21.     Without knowledge, therefore denied.

          22.     Without knowledge, therefore denied.

          23.     Without knowledge, therefore denied.

          24.     Admitted that the Plaintiffs’ I-526 immigration petitions for the Palm House Hotel

   project were not approved by the United States Government. All other allegations contained in

   paragraph 24 are denied.

          25.     Admitted that there was no insurance policy that guaranteed the completion of the

   Palm House Hotel Project. Denied as to WALSH; without knowledge as to the other Defendants,

   therefore denied.

          26.     Admitted.




                                             Page 2 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 3 of 52



          27.       Without knowledge, therefore denied.

          28.       Denied as to WALSH, without knowledge as to other Defendants, therefore denied.

          29.       Without knowledge, therefore denied.

                              PARTIES, JURISDICTION AND VENUE

          30.       Denied as to WALSH, without knowledge as to other Defendants, therefore denied.

          31.       Denied as to WALSH, without knowledge as to other Defendants, therefore denied.

          32.       Denied as to WALSH, without knowledge as to other Defendants, therefore denied.

          33.       Admitted that Palm House Hotel, LLLP is a Florida limited liability partnership

   with its principal place of business in Palm Beach County, Florida. Without knowledge as to all

   other allegations contained in paragraph 32, therefore denied.

          34.       Denied.

          35.       Denied.

          36.       Without knowledge, therefore denied.

          37.       Admitted that SARC is a Florida limited liability company, is a regional center

   approved by USCIS, and that SARC is the general partner of Palm House, LLC. Without

   knowledge as to all other allegations contained in paragraph 37, therefore denied.

          38.       Admitted that USREDA is a Delaware limited liability company.            All other

   allegations contained in paragraph 38 are denied.

          39.       Admitted that JJW is a foreign entity. All other allegations contained in paragraph

   39 are denied.

          40.       Without knowledge, therefore denied.

          41.       Without knowledge, therefore denied.

          42.       Without knowledge, therefore denied.




                                               Page 3 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 4 of 52



          43.     Admitted that: (i) Robert Matthews is an individual who resides in Palm Beach

   County, Florida and is otherwise sui juris; and (2) Matthews stole millions of dollars of funds

   loaned by Palm House Hotel, LLLP to Palm House, LLC and used the funds, in part, to purchase

   real property and a 151-foot yacht placed in the name of an offshore entity owned by his wife,

   Maria Matthews a/k/a Mia Matthews (which he or his wife named the “ALIBI”). All other

   allegations contained in paragraph 43 are denied.

          44.     Admitted that: (i) Mia Matthews is the wife of Robert Matthews and is an individual

   who resides in Palm Beach County, Florida and is otherwise sui juris; and (2) Mia Matthews, along

   with Robert Matthews, stole millions of dollars of funds loaned by Palm House Hotel, LLLP to

   Palm House, LLC and used the funds, in part, to purchase a 151-foot yacht placed in the name of

   an offshore entity owned by Mia Matthews (which she or her husband named the “ALIBI”). All

   other allegations contained in paragraph 44 are denied.

          45.     Admitted, except any money that was stolen was monies belonging to the limited

   partnership in which the Plaintiffs and others invested – Palm House Hotel, LLLP and that any

   ownership interest in Palm House, LLC held by Robert Matthews was not publicly disclosed.

   Instead, on information and belief, such ownership interest was at all relevant times, held in the

   name of his brother, Gerry Matthews pursuant to a Power of Attorney.

          46.     Admitted that 160 Royal Palm, LLC is the owner of the described real property.

   Without knowledge as to all other allegations contained in paragraph 47, therefore denied.

          47.     Without knowledge, therefore denied.

          48.     Admitted Mirabia, LLC is a Delaware limited liability company and that, upon

   information and belief, Robert Matthews used this entity to hide and steal monies loaned to Palm

   House, LLC by the entity through which Plaintiffs made their investments, Palm House Hotel,




                                             Page 4 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 5 of 52



   LLLP and to purchase investment property near the Palm House Hotel. All other allegations

   contained in paragraph 49 are denied.

          49.     Admitted, except on information and belief, the entity [Bonaventure 22, LLC] was

   used to hide and steal funds loaned by Palm House Hotel, LLLP to Palm House, LLC.

          50.     Admitted, except on information and belief, the entity [Alibi Ltd] was used to hide

   and steal funds loaned by Palm House Hotel, LLLP to Palm House, LLC and to purchase a 151-

   foot yacht.

          51.     Defendant admits that Leslie Robert Evans is an attorney based in Palm Beach,

   Florida, that Mr. Evans and his law firm, Leslie Robert Evans & Associates, P.A. (together, the

   “Evans Defendants”), accepted transfers of funds loaned by Palm House Hotel, LLLP to Palm

   House, LLC into their trust account and distributed such funds to various persons and entities as

   directed by Robert Matthews.      Without knowledge as to all other allegations contained in

   paragraph 51, therefore denied.

          52.     Admitted that Laudano received and accepted funds loaned by Palm House Hotel,

   LLLP to Palm House, LLC, and on information and belief, aided and abetted Robert Matthews

   and Maria a/k/a Mia Matthews in their theft of such loan funds. Without knowledge as to all other

   allegations contained in paragraph 52, therefore denied.

          53.     Admitted that New Haven Contracting South, Inc., is a company owned and

   operated by Laudano that entered into a construction contract to build the Palm House Hotel

   Project and that on information and belief, Laudano used this entity to receive, accept, and steal

   funds loaned by Palm House Hotel, LLLP to Palm House, LLC. Without knowledge as to all other

   allegations contained in paragraph 53, therefore denied.




                                             Page 5 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 6 of 52



             54.   Admitted except that any funds stolen were funds loaned by Palm House Hotel,

   LLLP to Palm House, LLC.

             55.   Admitted that Glenn Straub formerly owned the shares of 160 Royal Palm, LLC,

   and that Palm House, LLC purchased 160 Royal Palm, LLC from Glenn Straub. All other

   allegations contained in paragraph 55 are denied for lack of knowledge.

             56.   Admitted that the Court has personal jurisdiction over WALSH. The remaining

   allegations as they pertain to WALSH are denied. Without knowledge as to the other Defendants,

   therefore denied.

             57.   Denied as to WALSH; without knowledge as to all other Defendants, therefore

   denied.

             58.   Denied as to WALSH; without knowledge as to all other Defendants, therefore

   denied.

             59.   Denied as to WALSH; without knowledge as to all other Defendants, therefore

   denied.

             60.   Admitted that venue is proper in this forum. All other allegations contained in

   paragraph 61 are denied.

             61.   Denied.

             62.   Without knowledge, and therefore denied.

                                    GENERAL ALLEGATIONS

             63.   Admitted.

             64.   Admitted.

             65.   Admitted.

             66.   Admitted.




                                             Page 6 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 7 of 52



          67.    Admitted.

          68.    Admitted.

          69.    Admitted.

          70.    Admitted.

          71.    Admitted that Joseph Walsh, Sr. owned and controlled SARC. All other allegations

   contained in paragraph 72 are denied.

          72.    Denied.

          73.    Admitted that Walsh owned and controlled USREDA.          All other allegations

   contained in paragraph 74 are denied.

          74.    Denied.

          75.    Denied.

          76.    Denied.

          77.    Denied.

          78.    Without knowledge, therefore denied.

          79.    Without knowledge, therefore denied.

          80.    Denied.

          81.    Without knowledge, therefore denied.

          82.    Without knowledge, therefore denied.

          83.    Denied.

          84.    Denied.

          85.    Denied.

          86.    Denied.

          87.    Denied.




                                           Page 7 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 8 of 52



             88.    Without knowledge, therefore denied.

             89.    Without knowledge, therefore denied.

             90.    Denied.

             91.    Denied.

             92.    Admitted, except the administrative fee was $40,000.

             93.    Admitted that the funds initially were to be held in an escrow account; otherwise

   denied.

             94.    Denied.

             95.    Denied.

             96.    The Private Placement Memorandum (“PPM”) attached as Exhibit G to the

   Amended Complaint speaks for itself; otherwise the allegations contained in paragraph 97 are

   denied.

             97.    The Limited Partnership Agreement attached as Exhibit H to the Amended

   Complaint speaks for itself; otherwise the allegations contained in paragraph 98 are denied.

             98.    The Loan Agreement attached as Exhibit J to the Amended Complaint speaks for

   itself; otherwise the allegations contained in paragraph 99 are denied.

             99.    Denied.

             100.   Denied.

             101.   Denied.

             102.   Denied.

             103.   Denied; the presentation was made by Cheng, Wright and Levinson.

             104.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

             105.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.




                                              Page 8 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 9 of 52



         106.   Denied.

         107.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         108.   Denied.

         109.   Without knowledge, therefore denied.

         110.   Without knowledge, therefore denied.

         111.   Without knowledge, therefore denied.

         112.   Without knowledge, therefore denied.

         113.   Without knowledge, therefore denied.

         114.   Without knowledge, therefore denied.

         115.   Without knowledge, therefore denied.

         116.   Without knowledge, therefore denied.

         117.   Without knowledge, therefore denied.

         118.   Without knowledge, therefore denied.

         119.   Denied.

         120.   Denied.

         121.   Denied.

         122.   Denied.

         123.   Denied.

         124.   Without knowledge, therefore denied.

         125.   Without knowledge, therefore denied.

         126.   Denied.

         127.   Without knowledge, therefore denied.

         128.   Without knowledge, therefore denied.




                                          Page 9 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 10 of 52



         129.   Without knowledge, therefore denied.

         130.   Without knowledge, therefore denied.

         131.   Without knowledge, therefore denied.

         132.   Without knowledge, therefore denied.

         133.   Without knowledge, therefore denied.

         134.   Without knowledge, therefore denied.

         135.   Without knowledge, therefore denied.

         136.   Without knowledge, therefore denied.

         137.   Without knowledge, therefore denied.

         138.   Without knowledge, therefore denied.

         139.   Without knowledge, therefore denied.

         140.   Denied.

         141.   Denied.

         142.   Denied.

         143.   Without knowledge, therefore denied.

         144.   Denied.

         145.   Denied.

         146.   Denied.

         147.   Denied.

         148.   Denied.

         149.   Denied.

         150.   Denied.

         151.   Denied.




                                         Page 10 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 11 of 52



         152.   Denied.

         153.   Denied.

         154.   Denied.

         155.   Denied.

         156.   Denied.

         157.   Denied.

         158.   Denied.

         159.   Denied.

         160.   Denied.

         161.   Denied.

         162.   Denied.

         163.   Denied.

         164.   Denied.

         165.   Denied.

         166.   Denied.

         167.   Denied.

         168.   Denied.

         169.   Denied.

         170.   Denied.

         171.   Denied.

         172.   Denied.

         173.   Denied.

         174.   Denied.




                                    Page 11 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 12 of 52



         175.   Denied.

         176.   Denied.

         177.   Denied.

         178.   Admitted.

         179.   Without knowledge, therefore denied.

         180.   Without knowledge, therefore denied.

         181.   Without knowledge, therefore denied.

         182.   Without knowledge, therefore denied.

         183.   Denied.

         184.   Denied.

         185.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         186.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         187.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         188.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         189.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         190.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         191.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         192.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         193.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         194.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         195.   Denied.

         196.   Denied.

         197.   Denied.




                                         Page 12 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 13 of 52



         198.   Denied.

         199.   Denied.

         200.   Denied.

         201.   Denied.

         202.   Denied.

         203.   Denied.

         204.   Denied.

         205.   Denied.

         206.   Denied.

         207.   Denied.

         208.   Denied.

         209.   Denied.

         210.   Denied.

         211.   Denied.

         212.   Denied.

         213.   Denied.

         214.   Denied.

         215.   Without knowledge, therefore denied.

         216.   Without knowledge, therefore denied.

         217.   Denied.

         218.   Denied.

         219.   Denied.

         220.   Denied.




                                         Page 13 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 14 of 52



         221.   Denied.

         222.   Denied.

         223.   Denied.

         224.   Denied.

         225.   Denied.

         226.   Denied.

         227.   Denied.

         228.   Denied.

         229.   Denied.

         230.   Denied.

         231.   Denied.

         232.   Denied.

         233.   Without knowledge, therefore denied.

         234.   Without knowledge, therefore denied.

         235.   Without knowledge, therefore denied.

         236.   Denied.

         237.   Denied.

         238.   Without knowledge, therefore denied.

         239.   Without knowledge, therefore denied.

         240.   Without knowledge, therefore denied.

         241.   Without knowledge, therefore denied.

         242.   Without knowledge, therefore denied.

         243.   Without knowledge, therefore denied.




                                         Page 14 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 15 of 52



         244.   Without knowledge, therefore denied.

         245.   Without knowledge, therefore denied.

         246.   Without knowledge, therefore denied.

         247.   Without knowledge, therefore denied.

         248.   Without knowledge, therefore denied.

         249.   Without knowledge, therefore denied.

         250.   Without knowledge, therefore denied.

         251.   Without knowledge, therefore denied.

         252.   Without knowledge, therefore denied.

         253.   Without knowledge, therefore denied.

         254.   Without knowledge, therefore denied.

         255.   Without knowledge, therefore denied.

         256.   Without knowledge, therefore denied.

         257.   Denied.

         258.   Denied.

         259.   Denied.

         260.   Denied.

         261.   Denied.

         262.   Denied.

         263.   Denied.

         264.   Denied.

         265.   Without knowledge, therefore denied.

         266.   Denied.




                                         Page 15 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 16 of 52



          267.   Denied.

          268.   Without knowledge, therefore denied.

          269.   Without knowledge, therefore denied.

          270.   Without knowledge, therefore denied.

          271.   Admitted that Exhibit N is a document purporting to be a chart. Denied as to the

   allegations contained in paragraph 271 regarding WALSH.

          272.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          273.   Without knowledge, therefore denied.

          274.   The Loan Documents speak for themselves; otherwise the allegations contained in

   paragraph 274 are denied.

          275.   Without knowledge, therefore denied.

          276.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          277.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          278.   Denied as to WALSH; without knowledge as to other Defendants therefore, denied.

          279.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          280.   Denied.

          281.   Denied.

          282.   Denied.

          283.   Without knowledge, therefore, denied.

          284.   Without knowledge, therefore, denied.

          285.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          286.   Without knowledge, therefore denied.

          287.   Denied.




                                           Page 16 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 17 of 52



          288.   Denied.

          289.   Denied.

          290.   Admitted that Plaintiffs are seeking relief in law and equity in this action. All other

   allegations contained in paragraph 290 are denied.

                              Actions of The United States of America

         291.    Without knowledge and therefore denied.

         292.    Without knowledge and therefore denied.

         293.    Without knowledge and therefore denied.

         294.    Without knowledge and therefore denied.

         295.    Without knowledge and therefore denied.

         296.    Without knowledge and therefore denied.

         297.    Without knowledge and therefore denied.

         298.    Without knowledge and therefore denied.

         299.    Without knowledge and therefore denied.

         300.    Without knowledge and therefore denied.

         301.    Without knowledge and therefore denied.

         302.    Without knowledge and therefore denied.

         303.    Without knowledge and therefore denied.

         304.    Without knowledge and therefore denied.

          305.   WALSH admits that the complaint referenced in paragraph 305 was filed on or

   about August 3, 2018 and seeks the relief sought therein. WALSH denies that the Plaintiffs have

   any right to incorporate the complaint into their Third Amended Complaint by reference.

         306.    Without knowledge and therefore denied.




                                             Page 17 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 18 of 52



                      Straub’s Transfer of 160 Royal Palm LLC to Palm House LLC

         307.     Without knowledge and therefore denied.

         308.     Without knowledge and therefore denied.

         309.     Without knowledge and therefore denied.

         310.     Without knowledge and therefore denied.

         311.     Without knowledge and therefore denied.

         312.     Without knowledge and therefore denied.

         313.     Without knowledge and therefore denied.

         314.     Without knowledge and therefore denied.

         315.     Without knowledge and therefore denied.

         316.     Without knowledge and therefore denied.

         317.     Without knowledge and therefore denied.

         318.     Admitted.

         319.     Without knowledge and therefore denied.

         320.     Without knowledge and therefore denied.

     COUNT I – Injunctive Relief Against All Defendants Under Fla. Stat. §§812.035(1), (6)

          321.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          322.    Admitted except Defendant is without knowledge as to the allegation that certain

   Plaintiffs also provided $15,000 for legal services, therefore denies said allegations.

          323.    Denied.

          324.    Denied.

          325.    Denied.




                                              Page 18 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 19 of 52



          326.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          327.   Denied.

          328.   Denied.

          329.   Denied.

          330.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          331.   Denied

          332.   Denied.

                       COUNT II – Dissolution Of Palm House Hotel LLLP

          333.   WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          334.   Admitted.

          335.   Admitted.

          336.   Florida Statute § 620.1802 speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          337.   Denied.

          338.   Denied.

          339.   Denied.

          340.   Denied.

          341.   Denied. Furthermore, Payne is not involved in the prosecution of legal claims on

   behalf of Palm House, LLC.

          342.   Denied.

          343.   Denied.




                                            Page 19 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 20 of 52



          344.    Denied. Furthermore, the dissolution of the Partnership would effectively eliminate

   any future chance for Plaintiffs to obtain immigration petitions through the Palm House EB-5

   project.

              COUNT III - Conversion Against All Defendants (excluding Palm House)

          345.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          346.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          347.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          348.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          349.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

    COUNT IV – Fraud in the Inducement Against SARC, USREDA, JJW Consultancy Ltd.,
                     Walsh, Walsh Jr., Payne, and Robert Matthews

          350.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          351.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          352.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          353.    Denied.

          354.    Without knowledge, therefore denied.

          355.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          356.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          357.    Denied.

          358.    Denied.

          359.    Without knowledge, therefore denied.




                                            Page 20 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 21 of 52



    COUNT V – Fraud in the Inducement Against SARC, USREDA, JJW Consultancy Ltd.,
    Walsh, Walsh Jr., Payne, Robert Matthews, Ali Herischi, and Herischi & Associates LLC

          360.   WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          361.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          362.   Without knowledge, therefore denied.

          363.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          364.   Without knowledge, therefore denied.

          365.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          366.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          367.   Denied.

          368.   Denied.

          369.   Without knowledge, therefore denied.

    COUNT VI – Fraud in the Inducement Against SARC, USREDA, JJW Consultancy Ltd.,
             Walsh, Walsh Jr., Payne, Robert Matthews, and Eric Erkan Nur

          370.   WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          371.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          372.   Without knowledge, therefore denied.

          373.   Without knowledge, therefore denied.

          374.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          375.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          376.   Denied.

          377.   Denied.

          378.   Without knowledge, therefore denied.


                                            Page 21 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 22 of 52



       COUNT VII – Fraud Against SARC, USREDA, Walsh, Walsh Jr., Payne, and JJW
                                   Consultancy Ltd.

          379.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          380.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          381.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          382.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          383.    Without knowledge, therefore denied.

     COUNT VIII – Fraud Against SARC, USREDA, Walsh, Walsh Jr., Payne, Ali Herischi
                            and Herischi & Associates, LLC

          384.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          385.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          386.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          387.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          388.    Without knowledge, therefore denied.

      COUNT IX – Aiding and Abetting Fraud Against Robert Matthews, Maria a/k/a Mia
                   Matthews, Gerry Matthews, and Nicholas Laudano

          389.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          390.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          391.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).




                                               Page 22 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 23 of 52



          392.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          393.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          394.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          395.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          396.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          397.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          398.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

             COUNT X – Breach of Fiduciary Duty Against SARC, Walsh, and Payne

          399.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

         400.     Denied.

         401.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         402.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         403.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         404.     Denied.

         405.     Denied.




                                               Page 23 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 24 of 52



         406.     Denied.

    COUNT XI – Breach Of Fiduciary Duty Against Herischi and Herischi & Associates LLC

          407.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          408.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          409.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          410.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          411.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          412.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          413.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          414.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          415.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

    COUNT XII - Aiding and Abetting A Breach Of Fiduciary Duty Against Robert Matthews,
            Maria a/k/a Mia Mathews, Gerry Matthews, and Nicholas Laudano

          416.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).



                                               Page 24 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 25 of 52



          417.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          418.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          419.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          420.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          421.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          422.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

     COUNT XIII – Avoidance of Fraudulent Transfers Pursuant to Fla. Stat. §726.105 (1)(a)
      Against USREDA, KK-PB Financial LLC, Evans Defendants, New Haven Contracting
                          South, Inc. and 160 Royal Palm LLC

          423.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          424.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          425.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          426.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          427.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).


                                               Page 25 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 26 of 52



          428.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          429.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          430.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          431.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          432.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          433.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

     COUNT XIV – Avoidance of Fraudulent Transfers Pursuant to Fla. Stat. §726.105 (1)(b)
     Against USREDA, KK-PB Financial, LLC, Evans Defendants, New Haven Contracting
                          South, Inc. and 160 Royal Palm LLC

          434.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          435.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          436.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          437.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          438.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).


                                               Page 26 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 27 of 52



          439.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          440.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          441.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          442.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          443.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          444.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

    COUNT XV – Avoidance of Fraudulent Transfers Pursuant to Fla. Stat. §726.106 Against
    USREDA, KK-PB Financial LLC, Evans Defendants, New Haven Contracting South, Inc.
                               and 160 Royal Palm LLC

          445.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          446.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          447.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          448.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          449.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).


                                               Page 27 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 28 of 52



          450.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          451.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          452.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          453.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          454.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

   COUNT XVI - Avoidance of Fraudulent Transfer Pursuant to Fla. Stat. §726.105 (1)(a)
   Against KK-PB Financial LLC

          455.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          456.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          457.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          458.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          459.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          460.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).



                                               Page 28 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 29 of 52



          461.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          462.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          463.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          464.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          465.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          466.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          467.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          468.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          469.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          470.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          471.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).




                                               Page 29 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 30 of 52



          472.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          473.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          474.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          475.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

     COUNT XVII - Avoidance of Fraudulent Transfer Pursuant to Fla. Stat. §726.105 (1)(b)
                             Against KK-PB Financial LLC

          476.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          477.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          478.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          479.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          480.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          481.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          482.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).



                                               Page 30 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 31 of 52



          483.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          484.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          485.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          486.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          487.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          488.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          489.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          490.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          491.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          492.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).




                                               Page 31 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 32 of 52



    COUNT XVIII - Avoidance of Fraudulent Transfer Pursuant to Fla. Stat. §726.106 Against
                                  KK-PB Financial LLC

          493.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          494.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          495.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          496.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          497.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          498.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          499.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          500.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          501.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          502.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          503.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).



                                               Page 32 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 33 of 52



          504.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          505.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          506.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          507.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          508.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

       COUNT XIX – Violation of Florida Securities and Investor Protection Act, Fla. Stat.
    §517.011 et seq. Against SARC, USREDA, Walsh, Walsh Jr., Payne, and Robert Matthews

          509.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          510.    Denied.

          511.    Florida Statute § 517.301(1)(a) speaks for itself. Alternatively, the allegations of

   this paragraph are legal conclusions to which no response is required, otherwise denied.

          512.    Florida Statute § 517.301(1)(c) speaks for itself. Alternatively, the allegations of

   this paragraph are legal conclusions to which no response is required, otherwise denied.

          513.    Florida Statute § 517.211(2) speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          514.    Florida Statute § 517.211(3) speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          515.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.



                                               Page 33 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 34 of 52



          516.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          517.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          518.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          519.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          520.    Without knowledge, therefore denied.

          521.    Without knowledge, therefore denied.

          522.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

       COUNT XX – Violation of Florida Securities and Investor Protection Act, Fla. Stat.
        §517.011 et seq. Against SARC, USREDA, Walsh, Walsh Jr., Payne, and Herischi

          523.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          524.    Denied.

          525.    Florida Statute § 517.301(1)(a) speaks for itself. Alternatively, the allegations of

   this paragraph are legal conclusions to which no response is required, otherwise denied.

          526.    Florida Statute § 517.301(1)(c) speaks for itself. Alternatively, the allegations of

   this paragraph are legal conclusions to which no response is required, otherwise denied.

          527.    Florida Statute § 517.211(2) speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          528.    Florida Statute § 517.211(3) speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          529.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          530.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          531.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          532.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.



                                             Page 34 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 35 of 52



          533.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          534.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          535.    Without knowledge, therefore denied.

          536.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

      COUNT XXI – Violation of Florida Securities and Investor Protection Act, Fla. Stat.
    §517.011 et seq. Against SARC, USREDA, Walsh, Walsh Jr., Payne, and Eric Erkan Nur

          537.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          538.    Denied.

          539.    Florida Statute § 517.301(1)(a) speaks for itself. Alternatively, the allegations of

   this paragraph are legal conclusions to which no response is required, otherwise denied.

          540.    Florida Statute § 517.301(1)(c) speaks for itself. Alternatively, the allegations of

   this paragraph are legal conclusions to which no response is required, otherwise denied.

          541.    Florida Statute § 517.211(2) speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          542.    Florida Statute § 517.211(3) speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          543.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          544.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          545.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          546.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          547.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          548.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          549.    Without knowledge, therefore denied.



                                             Page 35 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 36 of 52



          550.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

                    COUNT XXII – Unjust Enrichment Against All Defendant

          551.   WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein

          552.   Denied.

          553.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          554.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          555.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

    COUNT XXIII – Violation of Florida Deceptive and Unfair Trade Practices Act, Fla. Stat.
      §501.201 et seq., Against All Defendants (excluding Palm House, Evans Defendants,
                                 Derrico, and Eric Erkan Nur)

          556.   WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          557.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          558.   Florida Statute § 501.204(1) speaks for itself. Alternatively, the allegations of this

   paragraph are legal conclusions to which no response is required, otherwise denied.

          559.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          560.   The allegations of this paragraph are legal conclusions to which no response is

   required, otherwise denied.

          561.   Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          562.   Without knowledge, therefore denied.

          563.   The allegations of this paragraph are legal conclusions to which no response is

   required, otherwise denied.




                                            Page 36 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 37 of 52



                 COUNT XXIV – Equitable Accounting Against All Defendants

          564.   WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

         565.    Denied.

         566.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         567.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         568.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         569.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

        COUNT XXV – Civil Conspiracy Against All Defendants (excluding Palm House

         570.    WALSH adopts and re-alleges his responses to the allegations set forth in

             paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

         571.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         572.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         573.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         574.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         575.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         576.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         577.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         578.    Without knowledge, therefore denied.

      COUNT XXVI – Constructive Fraud Against All Defendants (excluding Palm House)

         579.    WALSH adopts and re-alleges his responses to the allegations set forth in

             paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

         580.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         581.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.


                                            Page 37 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 38 of 52



         582.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         583.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         584.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

                     COUNT XXVII– Equitable Lien Against Robert Matthews

          585.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          586.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          587.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          588.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          589.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          590.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

     COUNT XXVIII– Equitable Lien Against 160 Royal Palm LLC and KK-PB Financial,
                                        LLC

          591.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

          592.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          593.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).



                                               Page 38 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 39 of 52



          594.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          595.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          596.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          597.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          598.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          599.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          600.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          601.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          602.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          603.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          604.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).




                                               Page 39 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 40 of 52



          605.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          606.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          607.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          608.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          609.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          610.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          611.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          612.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          613.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          614.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

        COUNT XXIX – Violations of Section 10(b) of the Exchange Act and Rule 10b-5
      Promulgated Thereunder Against SARC, USREDA, Walsh, Walsh Jr., Payne, Robert
             Matthews, Ali Herischi, JJW Consultancy Ltd., and Erik Erkan Nur

          615.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein


                                               Page 40 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 41 of 52



          616.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          617.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          618.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          619.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          620.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          621.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          622.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          623.    Without knowledge, and therefore, denied.

          624.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

          625.    Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

    COUNT XXX– Violations of Section 20(a) of the Exchange Act Against SARC, USREDA,
    Walsh, Walsh Jr., Payne, Robert Matthews, Ali Herischi, JJW Consultancy Ltd., and Eric
                                         Erkan Nur

          626.    WALSH adopts and re-alleges his responses to the allegations set forth in

   paragraphs 1 through 320 of the Amended Complaint as if fully set forth herein.

         627.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         628.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         629.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         630.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         631.     Denied as to WALSH; without knowledge as to other Defendants, therefore denied.

         632.     Without knowledge, therefore, denied.

         633.     All allegations not specifically responded to, if any, are denied.

              COUNT XXXI - Aiding and Abetting Fraud Against Evans Defendants

          634.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).


                                               Page 41 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 42 of 52



          635.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          636.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          637.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          638.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          639.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          COUNT XXXII - Aiding and Abetting Conversion Against Evans Defendants

          640.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          641.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          642.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          643.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          644.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

          645.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).




                                               Page 42 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 43 of 52



          646.    This count does not assert a claim for relief against WALSH; therefore, no response

   to this allegation is required. See Fed. R. Civ. P. 8(b)(1)(B).

             All allegations not specifically admitted are hereby denied.

                                     AFFIRMATIVE DEFENSES

                                     FIRST AFFIRMATIVE DEFENSE

          To the extent Plaintiffs have suffered injury or damages, such injury and damages are due

   to the intervening wrongful, fraudulent and/or criminal actions by Defendants Robert Matthews,

   Maria Matthews, Bonaventure 22 LLC, Mirabia LLC, Alibi LLC, Alibi Ltd., Palm House PB LLC,

   Leslie Robert Evans, Leslie Robert Evans & Associates PA, Nicholas Laudano, New Haven

   Contracting South Inc., Botticelli Advisors LLC, NJL Development Group LLC, Palm House

   LLC, and 160 Royal Palm LLC, which are the subject of claims contained in Palm House Hotel,

   LLLP     v.   Robert    Matthews,     et    al.,   Palm     Beach   County   Circuit   Case    No.

   502015CA014480XXXXMB (Division: AH), and J. Marcus Payne.

          Additionally, to the extent Plaintiffs have suffered injury or damages, such injury and

   damages are due in whole or in part to the intervening wrongful, fraudulent and/or criminal actions

   of one or more of the Plaintiffs themselves and certain of their paid designated representatives

   (including Baoping Liu a/k/a “Effie”, the General Manager and CEO of Huamei Immigration

   [Baoping Liu is also a Plaintiff in this action], Guangzhou Gasheng Overseas Investment Co. Ltd.,

   Cheng Fang and Nina, an employee of Qingdao Superman Intl. Consulting Co. Ltd. (“Superman”),

   for, among other wrongful conduct, making false representations to investors not authorized under

   and/or contrary to the PPM and Subscription Agreement, their preparation and/or use of (in

   conspiracy with Robert Matthews) bogus guarantee documents and/or other fraudulent documents,

   to use one or more fraudulent agreements and their engaging in other unethical and illegal




                                               Page 43 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 44 of 52



   behavior).1

           Additionally, on information and belief, some of these paid designated representatives

   disclosed confidential information concerning the Partnership’s efforts to recover misappropriated

   assets to Robert Matthews.

           Pursuant to business cooperation agreements entered into between SARC and the paid

   designated representatives, SARC was required to deal exclusively with Plaintiffs’ paid designated

   representatives and was prohibited from having any direct communication with the investors.

   Accordingly, those wrongful, fraudulent and/or criminal actions serve as an intervening and

   superseding cause or preclude relief under the in pari delicto doctrine (in that Plaintiffs and/or

   their paid designated representatives participated in acts that Plaintiffs now allege were fraudulent

   or wrongful).

           Alternatively, Plaintiffs invested in the Palm House Hotel Project based on false

   representations not authorized by WALSH and made to Plaintiffs by their paid designated

   representatives and, therefore, such representations are not attributable to WALSH.

                                     SECOND AFFIRMATIVE DEFENSE

           Plaintiffs and their paid designated representatives represented or agreed that their funds

   would be released to the borrower, Palm House, LLC, upon the filing of their I-526 Petitions as

   permitted by the terms of the Escrow Agreement.                WALSH justifiably relied on such

   representations to his detriment. As a result, Plaintiffs are equitably estopped from alleging

   conversion or civil theft, or have consented to the release of such funds from escrow.




   1
     One example of such unethical behavior occurred in April 2015 when Nina from Superman proposed to
   a WALSH employee that she (Nina) could bribe a person who is friends with a high level USCIS Official
   in order to obtain current information on the status of immigration visa approvals for the Palm House EB-
   5 project. WALSH immediately rejected this proposal.


                                                Page 44 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 45 of 52



   Alternatively, Plaintiffs, by their conduct or the conduct of their paid designated representatives

   subsequent to the release of such funds, acquiesced to the release of the funds.

          Alternatively, to the extent that Plaintiffs entered into I-526 Refund Agreements with the

   Developer of the Hotel Project, 160 Royal Palm, LLC (for the return of their investments in the

   event of USCIS denial of their I-526 petitions), Plaintiffs knowingly waived any requirement that

   such funds be held in escrow and not released (loaned) to the Developer prior to USCIS approval

   of their I-526 petitions or consented to the release of such funds to the Developer.

                                    THIRD AFFIRMATIVE DEFENSE

          As a result of the conduct of Plaintiffs’ paid designated representatives in making

   representations to Plaintiffs that were either contradicted, outside the scope of the PPM or

   otherwise unauthorized by WALSH, and other misconduct as set forth in the First Affirmative

   Defense and as a result of Plaintiffs’ making misrepresentations in their immigration petitions,

   Plaintiffs are guilty of unclean hands and their claims for equitable relief (including the claim for

   unjust enrichment) should therefore be denied.

                                   FOURTH AFFIRMATIVE DEFENSE

          To the extent WALSH made any statements regarding the Palm House Hotel project to any

   prospective investors or agents of any prospective investors, such statements were merely forward-

   looking statements of future economic performance regarding the Palm House Hotel project and

   are immaterial and, therefore, not actionable.

                                     FIFTH AFFIRMATIVE DEFENSE

          To the extent that WALSH, either individually or as a representative of SARC or USREDA

   (or any other entity), made any statements regarding the Palm House Hotel project to any

   prospective investors or agents of any prospective investors, such statements were immaterial to

   such investors’ decisions to invest in Palm House Hotel, LLLP and, therefore, are not actionable.


                                              Page 45 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 46 of 52



                                    SIXTH AFFIRMATIVE DEFENSE

          To the extent that WALSH, either individually or as a representative of SARC or USREDA

   (or any other entity), made any statements regarding the Palm House Hotel project to any

   prospective investors or agents of any prospective investors, such statements were merely

   generalized, vague, or optimistic statements, or constitute mere puffery and are immaterial, and,

   thus, are not actionable.

                                  SEVENTH AFFIRMATIVE DEFENSE

          Plaintiffs’ securities fraud claims are barred in whole or in part by the “bespeaks caution”

   doctrine or the safe harbor provisions of the PSLRA.

                                   EIGHTH AFFIRMATIVE DEFENSE

          The limited partnership units in Palm House Hotel, LLLP do not qualify as “securities”

   because the primary motivating factor for the investment was to obtain an immigration visa, not

   economic profit from the investment.

                                    NINTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claims are barred, in whole or in part, by the terms of the Subscription

   Agreement entered into by each Plaintiff. A copy of the Subscription Agreement entered into with

   Palm House Hotel, LLLP by the lead Plaintiff, Li Lan, is attached hereto as “Exhibit A.”

                                   TENTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claims for injunctive relief unjust enrichment and equitable accounting are

   barred, as Plaintiffs have adequate remedies at law in actions for damages.

                                 ELEVENTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claims founded on an alleged violation of an agreement to hold Plaintiffs’ funds

   in escrow pending receipt of USCIS approval of each investor’s I-526 Immigration petition is

   negated by the terms of the Escrow Agreement which provide for the release of such funds upon


                                             Page 46 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 47 of 52



   the filing of the I-526 Petitions. A copy of the Escrow Agreement (which Agreement was

   referenced and/or described in both the PPM and Limited Partnership Agreement) is attached

   hereto as “Exhibit B.”

                                   TWELFTH AFFIRMATIVE DEFENSE

          To the extent that Plaintiffs’ claims regarding release of funds seek to vary, modify or

   contradict the terms contained in the Escrow Agreement, such claims are barred by the Parol

   Evidence Rule.

                                 THIRTEENTH AFFIRMATIVE DEFENSE

          The allegations relating to piercing the corporate veil fail to state a cause of action as

   Plaintiffs fail to identify the alleged shareholders they seek to hold personally liable for the

   obligations of the entities and fail to identify the alleged wrongful conduct relied on.

                                 FOURTEENTH AFFIRMATIVE DEFENSE

          The claims for constructive trust fail to state a cause of action as Plaintiffs fail to identify

   any specific res upon which they seek a constructive trust and Florida law does not support the

   imposition of a constructive trust over a defendant’s general assets. Additionally, under Florida

   law, Plaintiffs are required to prove their constructive trusts claims by clear and convincing

   evidence.

                                  FIFTEENTH AFFIRMATIVE DEFENSE

          The claim for dissolution of the Palm House Hotel, LLLP is barred in whole or in part by

   the terms of the Limited Partnership Agreement.

                                  SIXTEENTH AFFIRMATIVE DEFENSE

          Plaintiffs’ conspiracy claims fail to the extent that the underlying claims upon which such

   conspiracy claims are based fail or are otherwise unsupportable.




                                              Page 47 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 48 of 52



                                SEVENTEENTH AFFIRMATIVE DEFENSE

          Plaintiffs FDUPTA claims may not be applied extraterritorially.

                                EIGHTEENTH AFFIRMATIVE DEFENSE

          To the extent that any of the matters alleged by any Plaintiff are matters for which WALSH

   is entitled to indemnification pursuant to the terms of the Limited Partnership Agreement or

   Subscription Agreement, such indemnification should be set-off against any recovery by a Plaintiff

   herein or reduced pursuant to the doctrine of recoupment.

                                NINETEENTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claims for breach of fiduciary duty are barred in whole or in part by the business

   judgment rule and/or limitation of liability provisions contained in Section 4.3 of the Limited

   Partnership Agreement.

                                 TWENTIETH AFFIRMATIVE DEFENSE

          To the extent that Plaintiffs’ breach of fiduciary duty claims alleges that WALSH acted

   negligently, any damages awarded should be reduced proportionately by the Plaintiffs’ own

   comparative negligence, including the negligence of their paid designated representatives.

                               TWENTY-FIRST AFFIRMATIVE DEFENSE

          Plaintiffs lack standing in their individual capacity to bring claims premised on alleged

   harm to the limited partnership including, without limitation, claims for breach of fiduciary duty

   and conversion. Such claims are clearly derivative in nature.

                              TWENTY-SECOND AFFIRMATIVE DEFENSE

          Plaintiffs’ equitable claims are barred by the doctrine of laches.

                               TWENTY-THIRD AFFIRMATIVE DEFENSE

          If, as alleged by Plaintiffs, no valid or enforceable Subscription Agreement and Limited

   Partnership Agreement was ever entered into (due to the alleged failure to provide each Plaintiff



                                             Page 48 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 49 of 52



   with full copies of the Agreements they signed), then Plaintiffs’ securities fraud claims, which are

   premised on the alleged existence of a contract for the purchase of securities (limited partnership

   units), fail and should be dismissed. The Plaintiffs cannot have it both ways. Either the Plaintiffs

   allege that they had an “investment contract” and, thus, would have standing to assert securities

   fraud claims, or there was no “investment contract” and, thus, no entitlement to assert securities

   fraud claims.

                               TWENTY-FOURTH AFFIRMATIVE DEFENSE

          Plaintiffs’ securities fraud claims are barred in whole or in part by the statute of limitations,

   including the two (2) year statute of limitations under § 95.11(4)(e), Fla. Stat.

                                TWENTY-FIFTH AFFIRMATIVE DEFENSE

          Plaintiffs’ securities fraud claims are barred in whole or in part because Plaintiffs cannot

   establish loss causation.

                                TWENTY-SIXTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ breach of the Subscription

   Agreement as set forth more particularly in the Counterclaim filed by SARC in this matter.

                               TWENTY-SEVENTH AFFIRMATIVE DEFENSE

          To the extent that the Amended Complaint seeks to hold WALSH liable for the return of

   each Plaintiff’s investment (capital contribution) in the Limited Partnership, such claim is barred

   by Section 10.4 of the Partnership Agreement which provides that:

          Return of Capital Contributions. Notwithstanding anything in this Agreement to
          the contrary, neither the General Partner nor any other Partner shall be personally
          liable for the return of the Capital Contributions of any Partner, or any portion
          thereof, it being expressly understood that any such return of the Capital
          Contributions of the Partners shall be made solely from Partnership assets.




                                              Page 49 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 50 of 52



                              TWENTY-EIGHTH AFFIRMATIVE DEFENSE

          Pursuant to § 768.31, Fla. Stat. (the “Uniform Contribution Among Tortfeasors Act”),

   WALSH’s common-law right to indemnification and contribution and Fed. R. Civ. P. 19(a), in the

   event that liability is assessed against WALSH in this action, then such liability should be properly

   allocated and apportioned by and among Robert Matthews, Maria (Mia) Matthews, J. Marcus

   Payne, Kevin Wright, David Levinson, Palm House LLC, 160 Royal Palm LLC, Gerry Matthews,

   Palm House PB LLC, Mirabia LLC, Bonaventure 22 LLC, Alibi LLC, Alibi Ltd., Nicholas

   Laudano, New Haven Contracting South Inc., Botticelli Advisors LLC, NJL Development Group

   LLC, Ali Herischi, Herischi & Associates LLC, Washington Marketing LLC, Leslie Robert Evans,

   Leslie Robert Evans & Associates PA, KK-PB Financial LLC, Erik Erkan Nur, and other

   potentially responsible parties. WALSH also claims a set-off for any damages recovered by way

   of settlement or otherwise from any Co-Defendant or other persons pursuant to §§ 768.041(2) and

   46.015(2), Fla. Stat.

                               TWENTY-NINTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claim for an equitable accounting (Count XXI) is barred, as the transaction

   between Plaintiffs and the Defendants is not complex. To establish a claim for accounting, a

   plaintiff must prove that the transactions are “extensive or complicated” such that an action for

   damages would not provide full relief. Plaintiffs’ conclusory allegation of a complex fraud does

   not establish the required extensive or complicated accounts between the Plaintiff and this

   Defendant.




                                              Page 50 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 51 of 52



                                DEMAND FOR ATTORNEYS’ FEES

          Defendant WALSH is entitled to an award of costs as the prevailing parties and reasonable

   attorneys’ fees and costs as prevailing parties pursuant to § 812.035(7), Fla. Stat., § 517.211, Fla.

   Stat., § 501.2015(1), Fla. Stat., Section 10(b) of the Exchange Act and Rule 10b-5 and Section

   20(a) of the Exchange Act regarding Count XXVI.

   Dated: November 19, 2018                      Respectfully submitted,

                                                 WEISS HANDLER & CORNWELL, P.A.
                                                 Attorneys for Defendant WALSH
                                                 One Boca Place, Suite 218-A
                                                 2255 Glades Road
                                                 Boca Raton, FL 33431
                                                 Telephone:     (561) 997-9995
                                                 Facsimile:     (561) 997-5280

                                                 By:     s/ Henry B. Handler
                                                         HENRY B. HANDLER
                                                         Florida Bar No. 259284
                                                         hbh@whcfla.com
                                                         jn@whcfla.com
                                                         filings@whcfla.com
                                                         DAVID K. FRIEDMAN
                                                         Florida Bar No. 307378
                                                         dkf@whcfla.com
                                                         gg@whcfla.com




                                              Page 51 of 52
Case 9:16-cv-81871-KAM Document 383 Entered on FLSD Docket 11/19/2018 Page 52 of 52



                                   CERTIFICATE OF SERVICE

          I HEREBY certify that on the 19th day of November 2018, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record listed in the Service List below either

   via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner for those counsel or parties who are not authorized to receive electronically Notices of

   Electronic Filing.

                                                WEISS HANDLER & CORNWELL, P.A.
                                                Attorneys for Defendant WALSH
                                                One Boca Place, Suite 218-A
                                                2255 Glades Road
                                                Boca Raton, FL 33431
                                                Telephone:     (561) 997-9995
                                                Facsimile:     (561) 997-5280

                                                By:    s/ Henry B. Handler
                                                       HENRY B. HANDLER
                                                       Florida Bar No. 259284
                                                       hbh@whcfla.com
                                                       jn@whcfla.com
                                                       filings@whcfla.com
                                                       DAVID K. FRIEDMAN
                                                       Florida Bar No. 307378
                                                       dkf@whcfla.com
                                                       gg@whcfla.com




                                             Page 52 of 52
